DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.

Reasons for Allowance
Claims 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 6-8 were previously presented and remain allowable over the prior art of record for the reasons provided in the previous Notice of Allowance dated 02/15/2022
Newly added claim 9 is nearly identical in subject matter to the allowed claim 6, the only difference being an Sb content of 0.05-0.06% in the steel bar compared to an Sb content of 0.1%. As noted in the previous action, the closest prior art of record to the instant steel bar is Banno (WO 2015/076242 A1, relying on US 2016/0273067). Banno teaches away from Sb contents above 0.0150% (‘067 [0072]) such that Banno additionally teach away from the steel bar requiring 0.05-0.06% recited in the instant claim 9. Further review of the prior art did not yield teachings suitable to anticipate or render obvious a steel bar having a chemical composition in combination with a composite structure of equiaxed ferrite and pearlite, and a tempered martensite surface portion as set forth in claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736